Name: Commission Regulation (EEC) No 817/87 of 20 March 1987 suspending the standing invitation to tender provided for in Regulation (EEC) No 1812/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/50 Official Journal of the European Communities 21 . 3 . 87 COMMISSION REGULATION (EEC) No 817/87 of 20 March 1987 suspending the standing invitation to tender provided for in Regulation (EEC) No 1812/86 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1812/86 of 11 June 1986 on the sale by tender, for export, of beef held by certain intervention agencies (3), as amended by Regulation (EEC) No 2388/86 (4), interven ­ tion agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas it is advisable to suspend the said invitation to tender ; HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender provided for in Regula ­ tion (EEC) No 1812/86 is hereby suspended . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 157, 12 . 6 . 1986, p. 43 . (4) OJ No L 206, 30 . 7 . 1986, p. 23 .